Citation Nr: 1503453	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the right knee status post arthroscopy from August 29, 2007 to October 18, 2009.  

2.  Entitlement to an evaluation in excess of 20 percent for chondromalacia of the right knee status post arthroscopy from January 1, 2011.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1993 to August 1993 and from December 2003 to May 2005.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Fargo, North Dakota, regional office (RO) of the Department of Veterans Affairs (VA).  A November 2007 decision granted service connection for right knee chondromalacia, status post arthroscopy, that was assigned an initial 10 percent rating from August 29, 2007 and a January 2008 decision confirmed that determination.

In June 2009, the Veteran provided testimony at a hearing before the undersigned.  A transcript is associated with the record.  

This appeal was previously before the Board in July 2010 and April 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

A February 2011 rating decision granted a 100 percent temporary total rating for right knee disability, effective from October 19, 2010 to January 1, 2011.  An April 2011 rating granted a 20 percent rating for the Veteran's right knee disability from, January 1, 2011.

The issue on appeal was originally characterized as a single issue.  For the sake of convenience, the Board now characterizes the appeal as two separate issues in order to reflect that a staged rating was assigned during the course of the appeal.  


FINDINGS OF FACT

1.  The Veteran had no more than slight impairment of his right knee due to instability from August 29, 2007 to October 18, 2010.  

2.  The Veteran has had no more than moderate impairment of his right knee due to instability from January 1, 2011.  

3.  The Veteran had full of extension of the right knee prior to August 5, 2010, extension that was limited to 105 degrees as of August 5, 2010, and full extension from May 30, 2014, with consideration of additional limitation due to pain, weakness, fatigability, or incoordination following repetitive use.  

4.  The Veteran has had 90 degrees or more of flexion of the right knee throughout the period on appeal, even after consideration for pain, weakness, fatigability, or incoordination following repetitive use; however, limitation of right knee motion has been demonstrated since January 15, 2008 with objective evidence of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for chondromalacia of the right knee status post arthroscopy from August 29, 2007 to October 18, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261 (2014).  

2.  The criteria for an evaluation in excess of 20 percent for chondromalacia of the right knee status post arthroscopy from January 1, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261.  

3.  The criteria for a separate evaluation based on limitation of extension of the right knee of 20 percent from August 5, 2010 to October 18, 2010 and from January 1, 2011 to May 29, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5261 (2014); VAOPGCPREC 9-98.

4.  The criteria for a separate evaluation for limitation of flexion of the right knee from January 15, 2008 to October 18, 2010 and from January 1, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260 (2014); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the statement of the case refers to a September 2007 VCAA notice letter, a copy of this letter is not contained in the record.  However, this appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Furthermore, the Board finds that the duty to assist has been met and there has been substantial compliance with its July 2010 and April 2014 remands.  The Veteran has been afforded three VA examinations of his knee disability, in January 2008, August 2010, and May 2014, with the third examination being ordered by the Board in its April 2014 remand after there was an indication his knee disability had increased in severity since the first examination.  These examinations address all rating criteria.  

The Veteran's VA treatment records have been obtained.  Private medical records have also been obtained to the extent available, although the Veteran did not respond to a request regarding additional private records following the most Board's April 2014 remand.  No other pertinent medical evidence has been identified.  

The United States Court of Appeals for Veterans Claims (court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's June 2009 hearing, the issue was identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claim.  The Veteran's testimony demonstrated an actual understanding that his disability was rated on the basis of symptoms and the severity of his disability.  He was asked questions about the impact of the disability on employment.  The RO or AOJ has sent the Veteran numerous decisions, letters, supplemental statements of the case, and a statement of the case, that explained why it had not assigned higher ratings.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.



II. Facts and Analysis

The Veteran argues that the 10 percent and 20 percent evaluations initially assigned to his right knee disability are inadequate to reflect his impairment.  He has testified that he experiences pain and weakness in his right knee, and that he wears a brace to support the knee.  The Veteran argues that his knee prevents him from performing many household chores and makes it difficult for him to use stairs.  At work, he notes that he is a teacher and says that he must often teach while sitting instead of standing.  

Laws and Regulations

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  The court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that service connection for chondromalacia of the right knee, status post arthroscopy, was granted by the RO in the November 2007 rating decision and assigned an initial 10 percent disability rating, effective from August 29, 2007.  In the February 2011 rating decision, a temporary 100 percent evaluation was assigned, effective October 19, 2010 based on surgical or other treatment necessitating convalescence.  At the end of the temporary total evaluation, a 20 percent rating was assigned in an April 2011 rating decision, effective from January 1, 2011.  There has been no change in the evaluation of the Veteran's disability since that time.  

The November 2007 rating decision shows that the initial 10 percent evaluation for the Veteran's right knee disability was assigned under the rating code for other impairment of the knee due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this diagnostic code, impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

The record also includes X-ray evidence of degenerative arthritis of the right knee.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The rating codes for limitation of motion of the leg state that flexion of the leg that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the leg to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Normal range of motion of the leg is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71a, Plate II.  

There are other factors that must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

However, the court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2012).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.  

Facts 

The evidence includes an April 2007 private examination of the Veteran's right knee.  This was noted to be a follow-up subsequent to September 2006 arthroscopy with right knee medial meniscal tear, grade 3 chondromalacia, medial femoral condyle and medial femoral bone contusion.  On examination, the Veteran was able to rise, stand, and ambulate, but he was wearing an unloader brace and favoring his right knee.  There was mild crepitus, no significant effusion, minimal tenderness, and negative McMurray's.  There was three millimeters of valgus laxity.  The impression was grade 3 chondromalacia, medial femoral condyle right knee with bone contusion.  The examiner stated that he recommended that the Veteran not return to running but that he could swim or bike instead.  The Veteran was also not to carry more than 10 to 20 pounds with no heavy activity.  Sitting and sedentary-type activities would be ideal.  

The Veteran was afforded a VA examination of his right knee on January 15, 2008.  He reported daily pain to the medial aspect of the right knee that fluctuated in severity but was typically a 4 on a scale to 10 that could go to 7.  There was no locking or giving way.  The Veteran reported that his pain was aggravated with walking approximately a half mile or carrying any weight.  He also experienced pain with standing for 20 minutes and stiffness with sitting for 20 minutes.  The Veteran worked full-time as a teacher and could perform his duties on most days, but he missed two days of work in the past year due to knee pain.  He could no longer play sports, and it was becoming more difficulty to coach wrestling.  

On examination, the Veteran was mildly favoring his right leg.  There was no objective evidence for abnormal weight bearing.  Moderate effusion was noted.  There was no genu varum or valgum, and no varus or valgus laxity although testing caused discomfort.  Patella apprehension test, patellofemoral compression test, drawers, and McMurray's were all negative.  Pre-exercise right active flexion was 105 degrees.  Extension was zero degrees.  Ten repetitions were performed, with no evidence of pain, weakness, incoordination, fatigability, or flare-ups.  Post exercise right active flexion was 122 degrees and extension was zero degrees.  The Veteran had a significant antalgic gait following the examination.  The diagnosis was service connected chondromalacia of the right knee, status post arthroscopy for a medial meniscectomy.  

A February 2008 VA orthopedic consultation noted the Veteran's surgical history and his persistent pain of the right knee.  On examination, his gait was antalgic favoring his right knee.  He was wearing an unloader brace on the right.  Both knees had normal alignment, and there was no effusion.  The right knee was stable but there was medial joint line tenderness.  An X-ray study was obtained that showed mild narrowing on the medial joint space.  The impression was chondromalacia of the medial femoral condyle, right knee.  The examiner recommended to the Veteran that he not run but that he should do other forms of exercise.  

The Veteran was afforded a VA examination of his right knee on August 5, 2010.  He was experiencing increasing problems with pain and disability.  At work, he was restricted to being a classroom teacher and could no longer teach physical education or coach wresting.  He had problems using stairs and doing household chores.  On examination, the Veteran walked with a severe limp favoring the right leg.  There was a small effusion.  There was no genu recurvatum, valgum or varum.  There was no varus or valgus instability.  Range of motion was - 18 degrees of extension and 105 degrees of flexion with pain at the endpoint, but the Veteran could extend to zero with his brace.  There was evidence of pain, excessive fatigability and weakened movement particularly with knee extension but no incoordination.  The examiner was unable to conduct further examination maneuvers as the Veteran was in so much pain when not wearing his brace.  

An August 27, 2010 private examination showed mild effusion of the Veteran's right knee.  He had an antalgic gait favoring the right knee.  Active range of motion was approximately 3 to 90 degrees with significant patellofemoral crepitation.  He was tender about the right medial femoral condyle and medial joint line.  Varus and valgus testing was without significant laxity.  The drawer and Lachman signs were negative. An attempt to hyperflex the right knee increased general discomfort.  The impression was right knee pain and effusion with mild right medial compartment osteoarthritic change with grade 3 chondromalacia.  

An October 2010 VA magnetic resonance imaging (MRI) study resulted in an impression of a suspected tear of the posterior horn of the medial meniscus, probably subacute or chronic, with associated small suprapatellar effusion.  

Private medical records show that the Veteran underwent right knee arthroscopy on October 19, 2010.  

A June 2013 VA treatment note shows that the Veteran wanted to have his ibuprofen prescription renewed due to his knee pain.  

The Veteran was most recently afforded a VA examination of his right knee on May 30, 2014.  The claims folder and electronic records were reviewed and the Veteran was interviewed.  The examination report includes a review of Veteran's right knee history.  The Veteran remained employed as a teacher, but had given up teaching physical education.  He reported that he was unable to do most chores around the home.  He could walk approximately a half mile, and his knee would stiffen with sitting for an hour.  The Veteran could not kneel, squat or carry heavy objects.  He did not have flare-ups, and there was no locking.  

On objective examination, the Veteran had 115 degrees of flexion, with objective evidence of pain at that point.  Extension was a normal zero degrees without objective evidence of painful motion.  After repetitive motion testing, flexion was to 95 degrees and extension remained zero degrees.  Repetitive use also resulted in weakened movement, excess fatigability, pain on movement, swelling, and disturbance of locomotion.  Muscle strength remained 5/5.  Anterior and posterior stability was normal, but medial-lateral instability was 2+.  Residual symptoms from his meniscal surgeries included frequent episodes of joint pain and effusion.  Arthritis of the right knee was documented on X-ray study.  The examiner stated that he was unable to ascertain the additional limitation due to pain, weakness, or fatigability due to various factors, but basically because it was an attempt to extrapolate quantitative data from qualitative phenomenon.  The diagnoses were torn medical meniscus, status post arthroscopic surgery, chondromalacia, and medial compartment disease.  

In an addendum to the May 2014 examination, also dated May 2014, the examiner stated that the Veteran's right knee flexion had been limited by moderate discomfort.  He had moderate varus/valgus instability, but not subluxation or locking.  The examiner stated that the limits on functional ability due to use had been described in the original report, and added that there were no flare-ups due to heat or redness.  The Board notes that the examination report includes the ranges of motion for both before and after repetitive motion testing, that enables the Board to consider whether or not there is additional disability under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.59.

Analysis

The Board finds that the evidence does not support an initial evaluation in excess of 10 percent under the rating criteria for other impairment of the knee due to recurrent subluxation or lateral instability prior to October 19, 2010.  There were three millimeters of valgus laxity in April 2007.  However, the Veteran did not have subluxation or lateral instability on examinations conducted in January 2008 or February 2008.  The August 2010 VA examination states that there was no varus or valgus instability, and the August 2010 private examination indicates that there was no significant varus or valgus laxity and stability testing was normal.  The Board finds that this medical evidence represents no more than slight impairment, commensurate with the initial 10 percent evaluation already assigned.  38 C.F.R. § 4.71a, Code 5257.  

Similarly, for the period from January 1, 2011, no more than the currently assigned 20 percent rating for moderate impairment due to subluxation or lateral instability has been demonstrated.  The May 2014 examination is the only medical evidence to comment on these symptoms during this period, and it shows that anterior and posterior stability was normal and medial-lateral instability was 2+.  This does not support the finding of severe impairment required for an increased evaluation.  The provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, have been considered for both periods, but they are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board further finds that the Veteran is entitled to a separate 20 percent evaluation for his right knee, based on limitation of extension for the period from August 5, 2010 until May 29, 2014.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned due to healed injury were to be recognized as entitled to at least the minimum compensable rating for the joint.  In a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  

For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

The August 5, 2010 VA examination shows that the Veteran's extension of the right leg was limited to 18 degrees when measured without the use of his brace.  38 C.F.R. § 4.71a Code 5261 assigns a 20 percent evaluation for limitation of extension to 15 degrees.  Under VAOPGCPREC 9-98, this warrants a separate evaluation.  While the Board recognizes that the Veteran underwent additional right knee surgery on October 19, 2010 which likely resulted in improvement, the first objective evidence of this improvement is shown on the May 30, 2014 examination which found that the Veteran had a normal zero degrees of extension even after repetitive motion testing.  

Therefore, a 20 percent evaluation should be assigned from August 5, 2010 to May 29, 2014, exclusive of the time when the temporary total evaluation was in effect.  A 30 percent evaluation has been considered, but the limitation to 20 degrees of extension required for this evaluation has never been demonstrated at any time since the Veteran filed his initial claim for service connection.  38 C.F.R. § 4.71a, Code 5261.  Finally, the Board finds that no more than a noncompensable percent rating is warranted for limitation of extension of the right knee, as of May 30, 2014, the date of the VA examination that shows the Veteran's right leg extension is now normal.  

The Board has considered entitlement to a separate evaluation for limitation of extension before August 5, 2010 but this is not supported by the evidence.  There is no medical evidence of limitation of extension of the Veteran's right knee prior to August 5, 2010.  See VAOPGCPREC 9-98.  

The Board also finds that a separate 10 percent rating for limitation of flexion is warranted from January 15, 2008 to October 18, 2010 and from January 1, 2011.  The January 15, 2008 VA examiner noted the Veteran's report of daily right knee pain and reported limitation of flexion of the right knee to 105 degrees (pre-exercise) and 122 degrees (post exercise), albeit without pain.  The August 5, 2010 VA examination shows that the Veteran had less than the normal 140 degrees of flexion, with objective evidence of pain.  The May 2014 VA examination also shows less than 140 degrees of flexion with pain on repetitive use.  Therefore, a separate 10 percent evaluation for limitation of motion with objective evidence of pain may be assigned under 38 C.F.R. § 4.71a, Code 5003.  VAOPGCPREC 9-98.  

Entitlement to a separate evaluation for limitation of flexion before January 15, 2008 or a rating higher than 10 percent from that date is not supported.  The Veteran has never had limitation of flexion to even the 60 degrees that would warrant a zero percent evaluation under 38 C.F.R. § 4.71a, Code 5260.  Although the Veteran did not have a full 140 degrees of flexion during the January 2008 VA examination and the examiner did not report objective evidence of pain, the examiner did record the Veteran's report having of daily pain that he rated up to a 7 out of 10.  There is no reason to doubt his reports of right knee pain.  However, there is no medical evidence of record to provide a basis for a separate 10 percent rating based on limitation of flexion with pain before January 15, 2008.  

The other rating codes for the knee and leg have been considered, but do not provide a basis for increased ratings during any portion of the period on appeal.  There is no evidence of ankylosis of the right knee, and the Veteran has displayed movement of the knee on every examination.  It follows that an evaluation under the rating code for ankylosis would not be appropriate.  38 C.F.R. § 4.71a, Code 5256.  The August 5, 2010 examination specifically stated that there was no genu recurvatum, and this has not been shown on any other examination.  Impairment of the tibia and fibula due to nonunion or malunion was also not found on any examination, so that the appropriate rating codes do not provide a basis for an increased rating.  38 C.F.R. § 4.71a, Codes 5262, 5263.  

The Board has also considered entitlement to a separate evaluation for the Veteran's right knee based on his arthroscopic surgery.  This is appropriate if the evidence demonstrates residual symptoms associated with removal of the semilunar cartilage, independent of pain and painful motion.  See 38 C.F.R. § 4.71a, Codes 5258, 5259 (2014).  

The Veteran testified that he has experienced right knee locking.  However, he has denied locking during  every VA and private examination throughout the appeal period, and the medical evidence does not demonstrate any other symptoms associated with the cartilage other than that of pain and painful motion and separate evaluations are not assignable on this basis.  VAOPGCPREC 23-97.  A separate rating for pain is not for assignment.  Spurgeon v. Brown, 10 Vet. App. 94 (19967).  The Veteran's symptoms are contemplated in the currently assigned evaluations allowed for a knee impairment and limited motion.  38 C.F.R. § 4.71a, Codes 5003, 5260, 5261, 5257.  

In reaching this decision, the Board notes that a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) may be considered part of a claim for an increased evaluation if raised by the Veteran or the evidence.  However, the Veteran has not claimed, and the evidence does not show, that he is unemployable due to his right knee disability.  Rather, the evidence demonstrates that he continues to be employed on a full-time basis as a teacher.  Consideration of TDIU is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The schedular criteria adequately describe the Veteran's symptoms for his right knee disability.  These symptoms include instability, limitation of motion of the knee, and pain, all of which are provided for in the rating criteria.  Moreover, even if the schedular criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his knee disability.  The Veteran is employed on a full time basis, and the last reports of missed work due to his right knee were only two days in 2008.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

An initial evaluation in excess of 10 percent for chondromalacia of the right knee status post arthroscopy from August 29, 2007 to October 18, 2010 is denied. 

An evaluation in excess of 20 percent for chondromalacia of the right knee status post arthroscopy from January 1, 2011 is denied. 

A separate evaluation for limitation of extension of the right knee of 20 percent from August 5, 2010 to October 18, 2010 and from January 1, 2011 to May 29, 2014, is granted.  

A separate evaluation for limitation of flexion of the right knee from January 15, 2008 to October 18, 2010 and from January 1, 2011 is granted.  




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


